DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 03, 2021 has been entered.

In response to Applicant’s claims filed on May 03, 2021, claims 1-24 are now pending for examination in the application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5, 7-13, 15-21, 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schrock et al. (US Pub. No. 20160224797) in view of Kuchibhotla et al. (US Pub. No. 20160092535).


identifying a change to a primary database, comprising a relational database table, wherein the change modifies an entry in the relational database table (“the snapshot 420b stores a representation of the database block 460 that includes a pointer 450b that identifies the masked database block 430b storing the data. If the masked data of the database block 460 is not identical to the data of the masked database block 430b, the representation of the database block 460 also stores information 470 indicating the difference between the database blocks 460 and the database block 430b,” See Paragraph 67 and “database table,” See Paragraph 56);

copying the redo record to a standby database (“a request for transaction logs retrieves only the changes in the transaction logs in the source database system 110 since a previous request for the transaction logs was processed. The database blocks retrieved by a point in time copy manager 310 combined with the transaction logs retrieved by the transaction log manager 320 can be used to reconstruct a copy of the source database corresponding to times in the past in between the times as which point-in-time copies are made,” See Paragraph 51); and

generating a masked version of the standby database at least by applying the masked version of the change in the redo record to the standby database (“generating the masked data of the database block 245d and comparing the masked data to the data of the database block 240d,” See Paragraph 48).  Schrock et al. does not disclose a redo record.

Therefore, it would have been obvious before the effective filing data of invention was made to a person having ordinary skill in the art to modify Schrock et al. (storing masked data) with Ho et al. (cloning data sources).  This would have facilitated real-time masking.  See Ho et al. Paragraphs 2-6.  In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor: data masking.  

The Schrock et al. reference as modified by Kuchibhotla et al. teaches all the limitations of claim 1.  With respect to claim 2, Kuchibhotl et al. teaches the method of claim 1, wherein the redo record comprises both the masked portion and an un-masked portion (“redo logs may be applied as necessary, where any new redo log entry from the date of the previous snapshot standby until the current time period are applied to bring the physical standby completely up-to-date,” See Paragraph 168). 

	The Schrock et al. reference as modified by Kuchibhotla et al. teaches all the limitations of claim 1.  With respect to claim 3, Kuchibhotl et al. teaches the method of claim 1, wherein the redo record comprises two separate redo portions, where a first redo portion corresponds to a 
	The Schrock et al. reference as modified by Kuchibhotla et al. teaches all the limitations of claim 1.  With respect to claim 4, Kuchibhotl et al. teaches the method of claim 1, wherein the redo record further comprises an un-masked portion and the un-masked portion of the redo record is removed before the redo record copied to the standby database (“redo logs may be applied as necessary, where any new redo log entry from the date of the previous snapshot standby until the current time period are applied to bring the physical standby completely up-to-date,” See Paragraph 168). 
	The Schrock et al. reference as modified by Kuchibhotla et al. teaches all the limitations of claim 1.  With respect to claim 5, Kuchibhotl et al. teaches the method of claim 1, wherein a masking criteriaon is applied to un-masked data for the change to generate the redo record having the masked portion (See Paragraph 158 “data can be subset and masked” and “redo logs may be applied as necessary, where any new redo log entry from the date of the previous snapshot standby until the current time period are applied to bring the physical standby completely up-to-date,” See Paragraph 168). 



	The Schrock et al. reference as modified by Kuchibhotla et al. teaches all the limitations of claim 1.  With respect to claim 8, Kuchibhotl et al. teaches the method of claim 1, wherein physical replication is performed between the primary database and the standby database such that the a redo record for the change is applied to the standby database on a block-by-basis (See Kuchibhotl et al. Paragraph 168 “redo logs may be applied as necessary” and “redo logs may be applied as necessary, where any new redo log entry from the date of the previous snapshot standby until the current time period are applied to bring the physical standby completely up-to-date,” See Paragraph 168). 

	Regarding claim 9, Schrock et al. teaches a system for implementing a masked database, comprising: 

a memory for holding programmable code (“memory,” See Paragraoh 95); and 
wherein the programmable code includes instructions which, when executed by the processor, cause the processor to perfrom a set of acts that comprises:
identifying a change to a primary database, comprising a relational database table, wherein the change modifies an entry in the relational database table (“the snapshot 420b stores a representation of the database block 460 that includes a pointer 450b that identifies the masked database block 430b storing the data. If the masked data of the database block 460 is not identical to the data of the masked database block 430b, the representation of the database block 460 also stores information 470 indicating the difference between the database blocks 460 and the database block 430b,” See Paragraph 67 and “database table,” See Paragraph 56);

copying the redo record to a standby database (“a request for transaction logs retrieves only the changes in the transaction logs in the source database system 110 since a previous request for the transaction logs was processed. The database blocks retrieved by a point in time copy manager 310 combined with the transaction logs retrieved by the transaction log manager 320 can be used to reconstruct a copy of the source database corresponding to times in the past in between the times as which point-in-time copies are made,” See Paragraph 51); and

generating a masked version of the standby database at least by applying the masked version of the change in the redo record to the standby database (“generating the masked data 
However, Kuchibhotla et al. teaches generating a redo record for the change, wherein the redo record comprises a masked version of the change to the primary database (“redo logs may be applied as necessary, where any new redo log entry from the date of the previous snapshot standby until the current time period are applied to bring the physical standby completely up-to-date,” See Paragraph 168).
Therefore, it would have been obvious before the effective filing data of invention was made to a person having ordinary skill in the art to modify Schrock et al. (storing masked data) with Ho et al. (cloning data sources).  This would have facilitated real-time masking.  See Ho et al. Paragraphs 2-6.  In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor: data masking.  
With respect to claim, 10 it is rejected on grounds corresponding to above rejected claim 2, because claim 10 is substantially equivalent to claim 2.
With respect to claim, 11 it is rejected on grounds corresponding to above rejected claim 3, because claim 11 is substantially equivalent to claim 3.
With respect to claim, 12 it is rejected on grounds corresponding to above rejected claim 4, because claim 12 is substantially equivalent to claim 4.
With respect to claim, 13 it is rejected on grounds corresponding to above rejected claim 5, because claim 13 is substantially equivalent to claim 5.

With respect to claim, 16 it is rejected on grounds corresponding to above rejected claim 8, because claim 16 is substantially equivalent to claim 8.
Regarding claim 17, Kuchibhotl et al. teaches a computer program product embodied on a non-transitory computer readable medium, the computer readable medium having stored thereon a sequence of instructions which, when executed by a processor, causes the processor to perform a set of acts for implementing a masked database, the set of acts comprising: 
identifying a change to a primary database, comprising a relational database table, wherein the change modifies an entry in the relational database table (“the snapshot 420b stores a representation of the database block 460 that includes a pointer 450b that identifies the masked database block 430b storing the data. If the masked data of the database block 460 is not identical to the data of the masked database block 430b, the representation of the database block 460 also stores information 470 indicating the difference between the database blocks 460 and the database block 430b,” See Paragraph 67 and “database table,” See Paragraph 56);

copying the redo record to a standby database (“a request for transaction logs retrieves only the changes in the transaction logs in the source database system 110 since a previous request for the transaction logs was processed. The database blocks retrieved by a point in time copy manager 310 combined with the transaction logs retrieved by the transaction log manager 

generating a masked version of the standby database at least by applying the masked version of the change in the redo record to the standby database (“generating the masked data of the database block 245d and comparing the masked data to the data of the database block 240d,” See Paragraph 48).  Schrock et al. does not disclose a redo record.
However, Kuchibhotla et al. teaches generating a redo record for the change, wherein the redo record comprises a masked version of the change to the primary database (“redo logs may be applied as necessary, where any new redo log entry from the date of the previous snapshot standby until the current time period are applied to bring the physical standby completely up-to-date,” See Paragraph 168).
Therefore, it would have been obvious before the effective filing data of invention was made to a person having ordinary skill in the art to modify Schrock et al. (storing masked data) with Ho et al. (cloning data sources).  This would have facilitated real-time masking.  See Ho et al. Paragraphs 2-6.  In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor: data masking.  
With respect to claim, 18 it is rejected on grounds corresponding to above rejected claim 2, because claim 18 is substantially equivalent to claim 2.
With respect to claim, 19 it is rejected on grounds corresponding to above rejected claim 3, because claim 19 is substantially equivalent to claim 3.

With respect to claim, 21 it is rejected on grounds corresponding to above rejected claim 5, because claim 21 is substantially equivalent to claim 5.
With respect to claim, 23 it is rejected on grounds corresponding to above rejected claim 7, because claim 23 is substantially equivalent to claim 7.
With respect to claim, 24 it is rejected on grounds corresponding to above rejected claim 8, because claim 24 is substantially equivalent to claim 8.

Claim(s) 6, 14, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schrock et al. (US Pub. No. 20160224797) and Kuchibhotla et al. (US Pub. No. 20160092535) in further view of Ho et al. (US Pub. No. 20130144901).

The Schrock et al. and Kuchibhotla et al. reference teaches all the limitations of claim 5.  With respect to claim 6, Schrock et al. and Kuchibhotla et al. does not disclose a regular expression.
However, Ho et al. teaches the method of claim 5, wherein the masking criteria includes a masking expression that is directed to one or more columns of the database table, the masking expression corresponding to a regular expression (See Ho et al. Paragraph 23 “in-line network 
Therefore, it would have been obvious before the effective filing data of invention was made to a person having ordinary skill in the art to modify Schrock et al. (storing masked data)  and Kuchibhotla et al. (cloning data sources) with Ho et al. (real-time data redaction).  This would have facilitated real-time masking.  See Ho et al. Paragraphs 3-13.  In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor: data masking.  

With respect to claim, 14 it is rejected on grounds corresponding to above rejected claim 6, because claim 14 is substantially equivalent to claim 6.

With respect to claim, 22 it is rejected on grounds corresponding to above rejected claim 6, because claim 22 is substantially equivalent to claim 6.

Response to Arguments
Applicant’s arguments with respect to claims 1-24 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

generating a masked version of the standby database at least by applying the masked version of the change in the redo record to the standby database.”  Examiner has added the Schrock et al. (US Pub. No. 20160224797) references to address the amendments to the claims.

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US PG-Pub. No. 20130144901 is directed to agnostic data store: [0020] Real-time data redaction dynamically redacts sensitive data stored in a database by modifying the results of a query just before those results are returned to the issuer of the query (e.g., a user). The decision is redact is driven by policies that define what to redact (e.g., which tables and columns), when to redact, and how to redact. Embodiments of the invention contain several novel features that allow them to improve upon the capabilities of prior approaches. Real-time data redaction can redact data inside the database without persistently altering the data or creating a persistent version of redacted data. Data to be redacted can be identified by the columns they belong to inside a relational database. Policies for redaction behavior can be specified in the same database where the data resides, allowing the redaction behavior to be consistent across all database clients. The database can return original data or redacted data based on simple 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS E ALLEN whose telephone number is (571)270-3562.  The examiner can normally be reached on Monday through Thursday 830-630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on (571) 272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 





/NICHOLAS E ALLEN/Examiner, Art Unit 2154